         Case 1:20-cr-00415-SHS Document 29 Filed 04/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :
                                       :                  20cr415 (DLC)
               -v-                     :
                                       :                       ORDER
SAIQUAN ROBINSON,                      :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     Attorney Robert Walters having moved to withdraw his notice

of appearance on behalf of defendant Saiquan Robinson, it is

hereby

     ORDERED that the motion is granted and the notice of

appearance filed on March 18, 2021 is vacated.           The Clerk of

Court is directed to terminate the appearance of Robert Walters

from the docket in this case.

     IT IS FURTHER ORDERED that attorney Patrick Watts shall

remain as the attorney for the defendant.

     IT IS FURTHER ORDERED that the Curcio hearing scheduled for

April 22 is cancelled.

Dated:       New York, New York
             April 6, 2021

                                    __________________________________
                                                 Denise Cote
                                        United States District Judge
